Citation Nr: 0946343	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1. Entitlement to an evaluation in excess of 30 percent for 
post-operative right shoulder impingement syndrome (minor).

2. Entitlement to an extraschedular evaluation for post-
operative right shoulder impingement syndrome (minor).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel 


INTRODUCTION

The appellant served on active duty from August 9, 1971 to 
September 10, 1971 and on active duty for training from April 
11, 1982 to April 23, 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which continued a 30 percent 
evaluation for right shoulder impingement syndrome (minor).  

In October 2008, a personal hearing was held at the RO before 
a Decision Review Officer (DRO).  A videoconference hearing 
was subsequently held in September 2009 before the 
undersigned.  Transcripts of these proceedings have been 
associated with the claims file.  

During the pendency of this appeal, the RO issued a May 2009 
rating decision denying service connection for intermittent 
numbness in the fourth and fifth finger, weakness of 
intrinsic muscles, right hand, as secondary to service-
connected right shoulder impingement syndrome.  As the 
appellant has not initiated an appeal, this issue is not 
presently on appeal before the Board.  

Subsequent to the issuance of the April 2009 supplemental 
statement of the case (SSOC), the appellant submitted 
additional evidence which was not considered by the RO.  The 
appellant has waived RO consideration of that evidence in a 
September 2009 submission.  As such, the Board may consider 
the appeal.  38 C.F.R. § 20.1304 (2009).


The issue of entitlement to an extraschedular evaluation for 
right shoulder impingement syndrome is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The appellant is left hand dominant.

2. The appellant's service-connected right shoulder 
disability is manifested by severe limitation of motion, 
severe functional loss due to pain and weakness, AC joint 
degenerative arthritis established by X-ray findings, and 
post-operative artifacts about the shoulder.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right 
shoulder impingement syndrome are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5201, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the claimant must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated and remanded by, Vazquez-Flores v. 
Shinseki, --- F.3d ----, 2009 WL 2835434 (Fed. Cir. Sep 04, 
2009).  Recently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the notice 
described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require "daily life" evidence for proper claim 
adjudication.  Vazquez-Flores v. Shinseki, --- F.3d ----, 
2009 WL 2835434 (Fed. Cir. Sep 04, 2009).  Thus, any error 
related to the aforementioned is harmless. 

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in June 2007 and May 2008 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21; 
Vazquez-Flores, 22 Vet. App. 37.  The letters advised the 
appellant of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The 
appellant was informed of the specific types of evidence he 
could submit, which would be pertinent to his claim, and 
advised that it was ultimately his responsibility to support 
the claim with appropriate evidence.  In addition, the 
appellant was provided with notice concerning the assignment 
of disability ratings and effective dates.  


Subsequent to the issuance of the May 2008 letter, the 
appellant's claim was readjudicated in a June 2008 statement 
of the case (SOC) and an April 2009 supplemental statement of 
the case (SSOC).  Thus, there was no deficiency in notice and 
a harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the appellant appropriate VA examinations in 
July 2007 and December 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected right shoulder 
disability since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The Board finds the examination reports to be comprehensive 
and sufficient in assessing the severity of the appellant's 
disability.  In this regard, it is noted that the examiner 
reviewed the appellant's claims file and medical records 
prior to each examination, and provided a summary of the 
relevant findings therein.  The opinions rendered by the 
examiner are supported by objective and clinical findings and 
it addresses the relevant rating criteria.  The Board, 
therefore, concludes that the 2007 and 2008 examination 
reports are adequate upon which to base the decision in this 
case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The appellant seeks an increased rating for his service-
connected right shoulder impingement syndrome, currently 
evaluated as 30 percent disabling.  For the reasons that 
follow, the Board finds that a higher rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. §  4.3.


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The appellant is currently assigned a 30 percent rating under 
Diagnostic Code 5203-5201 for right shoulder impingement 
syndrome.  The evidence of record indicates that he is left-
handed.  As his right shoulder and arm are among his minor 
extremities, they will be rated as such.  

Diagnostic Code 5203 provides ratings for impairment of the 
clavicle or scapula.  Malunion of the clavicle or scapula is 
rated as 10 percent for the major or minor shoulder.  
Nonunion of the clavicle or scapula without loose movement is 
rated as 10 percent for the major or minor shoulder; nonunion 
of the clavicle or scapula with loose movement is rated as 20 
percent for the major or minor shoulder.  Dislocation of the 
clavicle or scapula with loose movement is rated as 20 
percent for the major or minor shoulder.  Diagnostic Code 
5203 provides an alternative rating based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated as 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.  Full range of motion of the shoulder is 0 
to 180 degrees of abduction and forward elevation (flexion) 
and 0 to 90 degrees of internal and external rotation.  
38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  For the purpose of rating 
disability from arthritis, the shoulder is considered a major 
joint. 38 C.F.R. § 4.45(f).  A compensable evaluation under 
Diagnostic Codes 5003 and 38 C.F.R. § 4.59 (for painful 
motion) is in order where arthritis is established by X-ray 
findings and no actual limitation of motion of the affected 
joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).

At the July 2007 VA examination, the appellant reported 
experiencing a flare-up about every other day whereby his 
pain would get worse.  He indicated that he could no longer 
climb a ladder, work overhead or lift or push with the right 
arm, which makes it difficult to do his job as a housing 
inspector.  Physical examination of the right shoulder 
revealed a well-healed 9.5 cm incision from his previous 
surgery that was barely visible.  On range of motion testing, 
the appellant had pain on abduction of the shoulder at 50 
degrees and could then go to 60 degrees.  He had pain on 
forward elevation at 40 degrees and could then go to 50 
degrees.  External rotation was limited by pain to 20 
degrees, and internal rotation was normal at 90 degrees.  
With repetition, there was no additional loss in range of 
motion due to pain, fatigue, weakness or incoordination.  X-
rays revealed mild AC joint degenerative changes.  The 
diagnosis was right shoulder impingement syndrome with AC 
joint degenerative changes.  

VA treatment records show that an MRI of the right shoulder 
was performed in September 2007.  The impression was post-
operative artifacts about the shoulder, with no evidence of 
obvious rotator cuff tear or labral abnormality.  

Private treatment records from the Family Medical Group 
reveal full range of motion in all joints in October 2005 and 
February 2007.  In July 2008, X-rays of the right shoulder 
were ordered.  Based on the X-rays, the diagnosis was other 
specified crystal arthropathies involving the shoulder 
region.  A medical statement dated in July 2008 reports that 
X-rays revealed arthritis.  

At the December 2008 VA examination, the appellant reported 
having daily pain requiring hydrocodone and having to miss 
work.  He wore a harness occasionally when the pain was at 
its worse.  If he did any lifting or pulling, he would find 
himself essentially incapacitated for three to four days out 
of the week.  Being in cold environments also bothered him.  
The appellant could not do anything above his head with his 
right hand.  Physical examination revealed a 2-1/2 inch scar 
that was well-healed and uncomplicated.  Flexion of the right 
shoulder on three repetitions was only to 30 degrees.  
Abduction on three repeats was only to 40 degrees.  The 
appellant could internally rotate to 90 degrees only if his 
arm was not in 0 degrees abduction.  However, he could only 
go to 10 degrees external rotation if the arm was not in full 
abduction at 0 degrees.  The examiner explained that pain and 
weakness were the most prominent major functional impact.  It 
was noted that the appellant had not done any lifting or 
pulling within the last two or three days; thus he could do 
30 degrees on flexion and 40 degrees on abduction at the 
examination.  Functional loss caused by excessive use such as 
pulling or lifting would limit him to 0 degrees flexion and 
abduction on the worst of days.  The examiner gave the 
diagnostic impression of right rotator cuff repair and right 
AC joint degenerative arthritis with major secondary 
functional limitations and disability.  The examiner opined 
that the appellant clearly had severe functional limitations 
and disability related to his right shoulder condition.  

Based on the foregoing, the Board finds that the criteria to 
support a rating in excess of 30 percent for the appellant's 
right shoulder impingement syndrome are not met.  With 
respect to the DeLuca criteria, it is noted that the evidence 
demonstrates findings of functional loss due to pain and 
weakness.  However, these findings were accounted for in the 
assignment of the appellant's current 30 percent rating, 
which is the maximum rating available for the minor extremity 
based on limitation of motion under the application of 
Diagnostic Codes 5003, 5201 and 5203.  Moreover, the Court 
has held that, if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
See Johnston v. Brown, 10 Vet. App. 80 (1997)

In this case, a higher evaluation of 40 percent would require 
ankylosis of scapulohumeral articulation with unfavorable 
abduction limited to 25 degrees from the side, as required 
under Diagnostic Code 5200.  38 C.F.R. § 4.71a.  
Alternatively, a higher rating of 40 percent, 50 percent or 
70 percent under Diagnostic Code 5202 would require fibrous 
union of the humerus, nonunion of the humerus, or loss of 
head of the humerus, respectively.  Id.  The evidence of 
record is not indicative of any of the aforementioned 
conditions.  As such, the Board concludes that a higher 
rating is not warranted under any of the other diagnostic 
codes for shoulder disabilities.  

Finally, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for a rating in 
excess of 30 percent for right shoulder impingement syndrome 
have been met at any time during the period on appeal, the 
Board concludes that staged ratings are inapplicable.

In light of the foregoing, the Board concludes that a rating 
in excess of 30 percent for right shoulder impingement 
syndrome is not warranted.  Although the appellant is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An evaluation in excess of 30 percent for post-operative 
right shoulder impingement syndrome (minor) is denied.


REMAND

At the September 2009 videoconference hearing, the appellant 
testified that he was employed by the housing authority as an 
inspector and that the physical activities required for the 
job included climbing, lifting, pushing and pulling, all of 
which were things he was unable to do.  The appellant 
indicated that he had missed many hours from work due to his 
service-connected disability and had pretty much exhausted 
his leave.  In a normal week, he was able to work two to 
three days, but sometimes he would take the entire week off.  
At his December 2008 VA examination, the appellant reported 
that he could not do anything above his head with his right 
hand.  Lifting or pulling anything repeatedly would cause him 
to go down for two or three days with uncontrolled pain.  At 
his July 2007 VA examination, the appellant indicated that he 
could no longer climb a ladder, which made it very difficult 
for him to do jobs that required an attic to be inspected.  
He pretty much had to take the people's word as to what was 
in the attic, resulting in him not being able to do his job 
as effectively as he otherwise should.  

During the pendency of this appeal, a decision of the United 
States Court of Appeals for Veterans Claims (Court) was 
issued, setting forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  Although this decision did 
not result in changes to the requirements for extraschedular 
consideration, the three-step process outlined in Thun 
provides a useful analytical framework for evaluating whether 
an extraschedular rating is appropriate.

According to Thun, the initial step is a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  Id.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

Taking into account all of the relevant evidence of record, 
the Board finds that the established criteria found in the 
rating schedule do not adequately account for the level of 
severity and symptomatology of the appellant's right shoulder 
disability.  See Thun, supra.  Additionally, his service-
connected disability has been shown to cause marked 
interference with his employment beyond that contemplated by 
the Schedule for Rating Disabilities.  See id.  Specifically, 
the physical demands of his job as a housing inspector, which 
involve climbing, lifting, pushing and pulling, present such 
an exceptional or unusual disability picture so as to warrant 
a referral of the claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  See 
38 C.F.R. § 3.321(b)(1) (2005); VAOPGCPREC 6- 96; Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996). In this regard, the RO's failure to 
consider whether referral for extraschedular consideration is 
needed cannot be considered harmless error.  Under these 
circumstances, the case must be remanded to the Agency of 
Original Jurisdiction (AOJ) for referral of the claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of an extraschedular 
evaluation.  See Floyd, 9 Vet. App. at 95-96 (explaining 
"the correct course of action for the Board in extra-
schedular consideration cases such as this one is to raise 
the issue and remand it for the proper procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1)").

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should refer the case to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
a determination as to whether the 
claimant's disability picture warrants 
the assignment of an extraschedular 
rating.

2. Thereafter, the AOJ should 
readjudicate the claim of entitlement to 
an extraschedular evaluation for right 
shoulder impingement syndrome.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished an SSOC and afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


